                      Case 2:20-cv-01394-JCM-BNW Document 63 Filed 07/23/21 Page 1 of 4



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    THE BANK OF NEW YORK MELLON                         Case No. 2:20-CV-1394 JCM (BNW)
                      TRUST COMPANY,
                 8                                                                        ORDER
                                                          Plaintiff(s),
                 9
                            v.
               10
                      CHICAGO TITLE INSURANCE COMPANY,
               11
                                                       Defendant(s).
               12
               13
                             Presently before the court is defendants Fidelity National Title Group, Inc. and
               14
                      Chicago Title Insurance Company’s (collectively “defendants”) motion to stay this case.
               15
                      (ECF No. 53). Plaintiff The Bank of New York Mellon Trust Company, N.A. (“BONY”)
               16
                      responded in opposition (ECF No. 56) to which defendants replied (ECF No. 57).
               17
                      I.     BACKGROUND
               18
                             This is another breach of contract and insurance bad faith case arising out of a denial
               19
                      of a national lender’s title insurance claim. (Compl., ECF No. 1 ¶¶ 87–88). BONY is the
               20
                      plaintiff and was the beneficiary of a deed of trust encumbering real property in a Nevada
               21
                      HOA. (Id. ¶¶ 52–63). It alleges that “[a]s part of the loan origination, [Chicago Title’s
               22
                      predecessor] Ticor entered into a contractual relationship with [the original lender] as the
               23
                      insured on a lender’s title insurance policy . . . to ensure that the [d]eed of [t]rust was
               24
                      superior to competing liens, including the HOA’s lien.” (Id. ¶ 63). The HOA eventually
               25
                      foreclosed on its lien in March 2011 and BONY was left to defend against quiet title claims.
               26
                      (Id. ¶¶ 72–81, 87). There are two pending motions to dismiss (ECF Nos. 13, 31) and
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01394-JCM-BNW Document 63 Filed 07/23/21 Page 2 of 4



                1     BONY’s pending countermotion for partial summary judgment on a duty to defend. (ECF
                2     No. 33).
                3            Defendants now move to stay this case until the Ninth Circuit resolves the potentially
                4     case-dispositive appeal in Wells Fargo Bank, N.A. v. Fidelity Nat’l Title Ins. Co., Ninth Cir.
                5     Case No. 19-17332, Case No. 3:19-cv-00241-MMD-WGC (hereinafter the “Wells Fargo II
                6     appeal”). (ECF No. 53 at 1–2). According to defendants, there are about 100 virtually
                7     identical title insurance cases in this district and this “straggler” should join the
                8     “overwhelming majority” of cases that are stayed. (Id. at 7).
                9     II.    LEGAL STANDARD
              10             “[T]he power to stay proceedings is incidental to the power inherent in every court to
              11      control the disposition of the causes on its docket with economy of time and effort for itself,
              12      for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The court
              13      can enter stays “pending resolution of independent proceedings which bear upon the case.”
              14      Levya v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The decision is
              15      committed to the sound discretion of the court. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th
              16      Cir. 1962). In deciding whether to grant a stay, the court considers (1) “ ‘the possible damage
              17      which may result’ ” from granting the stay, (2) “ ‘the hardship or inequity which a party may
              18      suffer in being required to go forward,’ ” and (3) “the orderly course of justice measured in
              19      terms of the simplifying or complicating of issues, proof, and questions of law which could
              20      be expected to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir.
              21      2005) (quoting Landis, 299 U.S. at 268).
              22      III.   DISCUSSION
              23             The Lockyer factors point toward what should be a reasonably brief stay.1 First, the
              24      only potential damage from a stay is that the parties will wait longer for a resolution. See
              25      Nationstar Mortg. LLC v. Westcor Land Title Ins. Co., No. 2:20-cv-00972-JAD-EJY, 2020
              26      WL 7082694, at *2 (D. Nev. Dec. 3, 2020) (“Though [the plaintiff-lender] argues that further
              27
                             1
                                The court notes that briefing in the Wells Fargo II appeal was completed in
              28      December 2020 and that oral argument may take place in late 2021. See Wells Fargo Bank,
                      N.A. v. Fidelity Nat’l Title Ins. Co., Ninth Cir. Case No. 19-17332.
James C. Mahan
U.S. District Judge                                                -2-
                      Case 2:20-cv-01394-JCM-BNW Document 63 Filed 07/23/21 Page 3 of 4



                1     passage of time may hinder its ability to obtain discovery in this case, I do not find this
                2     argument persuasive.”). But this case has not been litigated with urgency. (See ECF No. 57
                3     at 3 (“We are eleven months into this case, and BONY still has not produced its loan file.”
                4     (internal quotation marks omitted))). The parties have contemplated a stay since this case’s
                5     inception.    (Sinclair Decl., ECF No. 57-1 ¶ 2).        Both parties accuse each other of
                6     “sandbagging” in discovery—which has been prolonged by many deadline extensions—and
                7     have conscripted Magistrate Judge Weksler into a dispute over a protective order. (ECF No.
                8     57 at 5–6).
                9            As to the third Lockyer factor, the overlap between this case and the Wells Fargo II
              10      appeal means that a stay will reduce potential hardship for both sides and promote the
              11      orderly course of justice. These title insurance cases involve virtually identical form title
              12      policies and endorsements and similar legal theories and claims. Most notably, in its pending
              13      countermotion for partial summary judgment on a duty to defend, “BONY invoke[s] the
              14      CLTA 100/ALTA 9 endorsement” which is “one of the exact same endorsements that is at
              15      issue in the Wells Fargo II [a]ppeal.” (ECF No. 57 at 4). If the Ninth Circuit agrees with
              16      Chief Judge Du that the policy does not give rise to the claims alleged by lenders like
              17      BONY, costly discovery could be avoided. See generally Wells Fargo Bank, N.A. v. Fid.
              18      Nat’l Ins. Co., No. 3:19-cv-00241-MMD-WGC, 2019 WL 5578487 (D. Nev. Oct. 29, 2019).
              19             As defendants aptly put it: “Because it is obvious that one party or the other will try to
              20      argue that the Wells Fargo II appellate decision will ultimately control the disposition of this
              21      case, there is no good reason to incur fees and costs on discovery and motion practice that
              22      will necessarily need to be supplemented after the Ninth Circuit speaks.” (ECF No. 53 at 7).
              23      For these reasons, this case is partially stayed pending the Wells Fargo II appeal.
              24      IV.    CONCLUSION
              25             Accordingly,
              26             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion
              27      to stay this case (ECF No. 53) be, and the same hereby is, GRANTED. This case is
              28

James C. Mahan
U.S. District Judge                                                 -3-
                      Case 2:20-cv-01394-JCM-BNW Document 63 Filed 07/23/21 Page 4 of 4



                1     STAYED pending the issuance of the mandate in the Wells Fargo II appeal except for the
                2     proceedings and litigation related to a protective order for confidential documents.
                3            IT IS FURTHER ORDERED that all pending motions (ECF Nos. 13, 31, 33, 40) are
                4     DENIED without prejudice to the parties’ ability to refile them after the stay is lifted. The
                5     parties must move to lift the stay within 30 days of the issuance of the mandate in the Well
                6     Fargo II appeal.
                7            DATED July 23, 2021.
                8                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -4-
